       Case 1:20-cr-00438-JGK Document 1 Filed 08/27/20 Page 1 of 2
                             .t


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                      X


UNITED STATES OF AMERICA

           - v. -                              SEALED INDICTMENT

FABIAN RUFFAT ,                                20 Cr .

                    Defendant .
                                       X




                                  COUNT ONE
                                           ~
          The Grand Jury charges :

          1.      On or about August 15, 2020, in the Southern

District of New York , FABIAN RUFFAT , the defendant , knowing he

had previously been convicted of a crime punishable by

imprisonment for a term exceeding one year , knowingly did

possess ammunition , to wit , two rounds of PMC . 380 caliber

ammunition , which had previously been shipped and transported in

interstate and foreign commerce .

        (Title 18 , United States Code , Section 922 (g) (1) . )




                                           Acting United States Attorney
Case 1:20-cr-00438-JGK Document 1 Filed 08/27/20 Page 2 of 2




               UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF NEW YORK



                 UNITED STATES OF AMERICA

                                - v. -

                         FABIAN RUFFAT,

                            Defendant.


                        SEALED INDICTMENT

                                20 Cr .

                  (18   u. s . c.   §   922 (g) (1) . )


                        AUDREY STRAUSS
              Act i ng United States Attorney .

            --k,           A TRUE BILL



                   ~
